IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MICHAEL D. CHAMBERS,                       §
                                               §
           Defendant Below,                    §   No. 5, 2021
           Appellant,                          §
                                               §   Court Below—Superior Court
           v.                                  §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 0311009491A (N)
                                               §
           Plaintiff Below,                    §
           Appellee.                           §

                                    Submitted: June 7, 2021
                                    Decided: June 28, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                             ORDER

          After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court’s order, dated December 7,

2020, denying the appellant’s sixth motion for postconviction relief. The appellant

did not plead with particularity new evidence of actual innocence or that a new,

retroactive rule of constitutional law rendered his convictions invalid.1 Nor did he

assert any claim that the Superior Court lacked jurisdiction.2



1
    Super. Ct. Crim. R. 61(d)(2).
2
    Super. Ct. Crim. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice




                                   2